Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant states that newly recited amount of up to 16% is supported by examples and table 1, but all examples of tables 1, 3, 3.1 and 4 teach either 8% of 16% which would not support the “amount of up to 16%” since the specification does not teach any amount other than the 8% or 16% of the examples and the “amount of up to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bett et al (US 2003/0114548 A1) in view of Rizzardo et al (US 2012/0004381 A1) or Destarac (US 2003/0187165 A1).
Rejection is maintained for reasons of the record with the following responses.
Adam et al (US 2004/0209995 A1) are dropped from the above heading since applicant’s argument of the inert transfer agent taught by Adam et al as opposed the amended claim 1 reciting PISA is found persuasive.
Note that neither 1.132 Declaration filed on December 8, 2020 nor applicant’s argument asserts that the transfer agent taught by Bett et al is “inert”.
Examples 2.1 and 2.2 of Bett et al teach polymerization of the ethylenic monomers in the presence of 3% or 1.3% of the diblock copolymer comprising xanthate meeting the recited amount of up to 16%.  

The water soluble or dispersible mono-, di- or tri-block copolymer(s) with xanthate groups comprising at least the hydrophobic monomer and vinyl acetate would be obvious since Bett et al teach various monomers (such as acidic monomers in [0055] and vinyl acetate in [0062]) and a mixture thereof for the block copolymer in [0050-0067].  Thus, the block copolymer taught by Bett et al or a modified block copolymer comprising the vinyl acetate would be expected to yield the recited PISA since same or similar block copolymer comprising the xanthate groups are taught or suggested by Bett et al and see the following case laws.  
Since PTO does not have equipment to conduct the test, it is fair to require applicant to shoulder the burden of proving that his material differs from those of the CA.   See In re Best, 195 USPQ 430, 433 (CCPA 1977).  Charles Pfizer & Co. v. FTC, 401 F.2d 574, 579 (6th Cir. 1968).  
Whether the rejection is based on “inherency” under 35 U.S.C. 102, or “prima facie obviousness” under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.  In re Fitzgerald, 619 F.2d 67, 70 (CCPA 1980) (quoting) In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Further the recited “no additional surfactant” for “an aqueous composition comprising” of claim 1 would permits an additional surfactant during the recited free-radical emulsion polymerization as long as an addition surfactant is not introduced when 
A paint (claim 22 of Bett et al) comprising the above discussed modified block copolymer comprising the vinyl acetate would make new claims 18 and 19 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-6, and 15-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 14 of copending Application No. 15/699,071 (reference application) in view of Rizzardo et al (US 2012/0004381 A1) or Destarac (US 2003/0187165 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because a second block of the copending application comprises a hydrophobic group and a block copolymer comprising the vinyl acetate is well-known as taught by the above discussed Rizzardo et al and or Destarac.
This provisional nonstatutory double patenting rejection is maintained since applicant failed to submit a terminal disclaimer.

EXAMINER’S COMMENT
The request for rejoinder would be premature since the claim 1 is not allowed.
The claim 7 is directed only to a process for preparing for the latex of the claim 1, not to a composition of the claim 1 in which at least one polymer containing residual unsaturation and water are further recited.  Thus, the rejoinder would be improper even when the claim 1 is found allowable.
Also, the claim 1 and the claim 8 are related as combination and subcombination as seen in the Requirement for Restriction of October 1, 2018 and such combination and subcombination would not qualify for the rejoinder. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.